Citation Nr: 0509658	
Decision Date: 04/01/05    Archive Date: 04/15/05

DOCKET NO.  03-07 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
hearing loss.

2.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
tinnitus.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from May 1967 to December 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.


FINDINGS OF FACT

1.  The veteran was denied service connection for hearing 
loss by way of a RO rating decision dated in May 1998.  He 
perfected an appeal but later withdrew the appeal in November 
1999 and the decision became final.  

2.  The evidence received since the May 1998 decision is not 
new evidence that raises a reasonable possibility of 
substantiating the underlying claim for service connection 
for hearing loss.

3.  The veteran was denied service connection for tinnitus by 
way of a RO rating decision dated in May 1998.  He perfected 
an appeal but later withdrew the appeal in November 1999 and 
the decision became final.  

4.  The evidence received since the May 1998 decision is not 
new evidence that raises a reasonable possibility of 
substantiating the underlying claim for service connection 
for tinnitus.


CONCLUSIONS OF LAW

1.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for hearing 
loss has not been received.  38 U.S.C.A. §§ 1110, 5108, 7105 
(West 2002); 38 C.F.R. § 3.156(a) (2004).

2.  New and material evidence sufficient to reopen a 
previously denied claim of service connection for tinnitus 
has not been received.  38 U.S.C.A. §§ 1110, 5108, 7105 (West 
2002); 38 C.F.R. § 3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran served on active duty from May 1967 to December 
1968.  His military occupational specialty (MOS) was that of 
an artillery surveyor.  The veteran served approximately 14 
months in the Republic of Vietnam.  The veteran claims that 
he now has bilateral hearing loss and tinnitus as a result of 
his exposure to acoustic trauma from exposure to artillery 
fire during his military service.  

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.304 (2004).  In addition, certain chronic 
diseases, including sensorineural hearing loss, may be 
presumed to have been incurred in or aggravated during 
service if the disorder becomes manifest to a compensable 
degree within one year of separation from active duty.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2004).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the United States Court of Appeals for Veterans Claims 
(Court) lay observation is competent.

If chronicity is not shown, service connection may still be 
established on the basis of 38 C.F.R. §3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to pertinent symptomatology experienced since 
service.  Savage v. Gober, 10 Vet. App. 488 (1997).

Generally, service connection requires (1) medical evidence 
of a current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in-service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus between the current disability and the in-service 
disease or injury.  Pond v. West, 12 Vet. App. 341, 346 
(1999); accord Caluza v. Brown, 7 Vet. App. 498 (1995).

For purposes of a hearing loss claim, impaired hearing will 
be considered a disability for VA purposes when the auditory 
threshold in any of the frequencies 500, 1,000, 2,000, 3,000, 
4,000 Hertz is 40 decibels or greater, or when the auditory 
thresholds for at least three of the frequencies 500, 1,000, 
2,000, 3,000, or 4,000 Hertz are 26 decibels or greater, or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent. 38 C.F.R. § 3.385 (2004).

The veteran originally submitted a claim for entitlement to 
service connection for hearing loss and tinnitus in January 
1989.  His claim was denied by the RO and the veteran 
appealed.  The Board denied the veteran's claim in February 
1990.  The veteran attempted to reopen his claim in October 
1997.  The RO denied the claim in May 1998.  The veteran 
perfected an appeal of the denial in November 1998.  He later 
withdrew his appeal in November 1999.  As a result, the 
decision became final and was the last final denial on any 
basis.  See 38 C.F.R. §§ 20.302, 20.1103 (2003).  As a 
result, service connection for hearing loss and tinnitus may 
now be considered on the merits only if new and material 
evidence has been received since the time of the prior 
adjudication-May 1998.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2004); Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991); Evans v. Brown, 9 Vet. App. 273 (1996).

The Board must consider the question of whether new and 
material evidence has been received because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Jackson v. Principi, 265 
F.3d 1366, 1369 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Id.  Further analysis, beyond consideration of 
whether the evidence received is new and material, is neither 
required nor permitted.  Id. at 1384.  See also Butler v. 
Brown, 9 Vet. App. 167, 171 (1996).

Under 38 C.F.R. § 3.156(a), evidence is considered "new" if 
it was not of record at the time of the last final 
disallowance of the claim.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  Finally, new and 
material evidence can be neither cumulative nor redundant of 
the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

The evidence of record at the time of the May 1998 RO 
decision consisted of the veteran's service medical records 
(SMRs), an audiogram from D. A. Klodd, Ph.D., dated in 
February 1988, an operation report from Good Samaritan 
Hospital, dated in March 1988, statements from O. L. Alonso, 
M.D., dated in October 1997 and January 1998, respectively, 
VA examination reports dated in February 1998, VA medical 
opinions dated in February 1998, March 1998, and April 1998, 
statement from the veteran, received in July 1998.

The veteran's induction physical examination, dated in 
November 1966, showed a level of hearing loss, in pure tone 
thresholds in decibels, reported on the examination form as 
5, 5, -5, and -5 decibels in the right ear, at 500, 1,000, 
2,000, and 4,000 Hertz, respectively.  There was no testing 
data at 3,000 Hertz.  Testing revealed puretone thresholds of 
15, 20, 5, and 25 decibels in the left ear for the same 
frequencies.  The veteran also indicated a "yes" to the 
question of hearing loss on his Report of Medical History 
form completed with his November 1966 induction examination.  

The SMRs are negative for any reports or complaints of 
hearing loss during the veteran's period of service.  The 
veteran's separation physical examination reported the 
results of audiometric testing.  The results were listed as 
"0" decibel loss at 500, 1,000, 2,000, and 4,000 Hertz for 
both ears.  The veteran again indicated a "yes" to hearing 
loss on his Report of Medical History.  The examiner 
commented that the hearing loss existed prior to service.  

The audiogram from Dr. Klodd was submitted in a chart form.  
Dr. Klodd said that the results revealed that the veteran had 
a bilateral (right better than left) mild conductive hearing 
loss.  He said that speech discrimination was excellent 
bilaterally.  The March 1988 operation report indicated that 
Dr. Alonso performed surgery on the veteran's ears as a 
result of chronic bilateral otitis media.  

The Board denied the veteran's claim in February 1990.  In 
doing so, the Board noted that the audiometric results 
reported on the veteran's induction examination were likely 
to be expressed in the American Standards Association (ASA) 
format and converted the results to conform to the current 
International Standards Organization (ISO) values.  As a 
result, the veteran's 1966 audiometric testing now showed a 
level of hearing loss, in pure tone thresholds in decibels, 
as 20, 15, 15, and 0 decibels in the right ear, at 500, 
1,000, 2,000, and 4,000 Hertz, respectively.  The converted 
values for the left ear revealed puretone thresholds of 30, 
30, 15, and 30 for the same frequencies.  

The Board found that the veteran's preservice hearing loss in 
the left ear at the time of his induction examination did not 
worsen during his period of active duty.  The Board further 
found that the hearing loss in the veteran's right ear was 
not shown to have been present during the veteran's period of 
active duty.  Finally, the veteran's tinnitus was not shown 
to have been present during the veteran's period of active 
duty.

The veteran attempted to reopen his claim in October 1997.  
He claimed that his hearing loss was most likely due to noise 
exposure in service.  He submitted the October 1997 statement 
from Dr. Alonso.  Dr. Alonso said that the veteran had a 
chronic history of tinnitus and bilateral sensorineural 
hearing loss that may be caused by noise exposure/military 
service.  

In January 1998, the veteran submitted a letter from 
Dr. Alonso.  The letter informed the veteran that it had long 
been known that noise exposure could cause tinnitus as well 
as hearing loss.  He said that in the veteran's case it could 
be difficult to express with certainty the exact cause of his 
tinnitus.  Dr. Alonso said that serving in an artillery unit 
could not be ruled out as a cause.  

The veteran was afforded a VA audiology examination in 
February 1998.  The examiner determined that the veteran had 
a bilateral hearing loss.  The examiner said there was a mild 
purely conductive type hearing loss with a large conductive 
component in each ear.  The examiner further commented that 
the veteran had a significant middle ear condition that 
warranted immediate and continuous follow-up.

The veteran was afforded a VA ear, nose, and throat (ENT) 
examination in February 1998.  The examiner provided four 
diagnoses.  First, bilateral serous otitis, post tube 
insertion, from history.  Second, bilateral conductive 
hearing loss, moderately severe.  Third, intermittent 
tinnitus, no specific pattern.  Fourth, possible high tone 
sensorineural component, bilateral, secondary to noise 
exposure during service.

The RO requested a VA medical opinion in regard to the 
veteran's hearing loss and tinnitus.  Dr. D., Chief of the 
Audiology and Speech Pathology Services for the VA Chicago 
Health Care System, provided an opinion in February 1998.  
Dr. D. provided a lengthy medical opinion in which he 
analyzed all of the evidence of record to include the 
veteran's SMRs, the February 1988 audiogram, the statements 
from Dr. Alonso and the February 1998 VA examination results.  
Dr. D. noted that the veteran's induction examination report 
showed a slight hearing loss in the left ear of unknown 
etiology.  He said that the configuration and degree of the 
hearing loss were consistent with a history of middle-ear 
disease but that the absence of bone conduction thresholds 
made it impossible to determine if the loss was conductive or 
sensorineural.  He noted that the veteran's separation 
examination showed normal hearing.  He said that by 1988 the 
veteran's ear conditions required surgery.  He also said that 
the fact that the veteran had the surgery repeated twice 
after 1988 and that the 1998 VA examination noted that the 
middle-ear disease was pronounced argued that the condition 
was chronic.  

Dr. D. noted that Dr. Alonso said that the veteran had a 
sensorineural hearing loss in his October 1997 statement.  
Dr. D. said that the veteran's medical history and 
audiological testing showed the hearing loss was conductive.  
He also said that the presence of a mild sensory component to 
the hearing loss in the right ear might not be related to 
noise exposure.  He said that that surgical manipulation of 
the tympanic membrane and middle-ear structures, was known to 
cause mechanical overpressure in the cochlea that may result 
in sensory hearing loss.  Dr. D. noted that, since the 
veteran had normal hearing at discharge, the sensory 
component of the hearing loss was more likely than not the 
result of ear surgery or the effects of middle-ear disease 
rather than ear trauma.  Dr. D. further noted that, since the 
veteran's hearing thresholds were normal at discharge, that 
fact argued that artillery exposure did not aggravate a pre-
existing middle ear condition.  He did say that artillery 
exposure was sufficient to cause hearing loss and tinnitus.  

In conclusion, Dr. D. said that the hearing loss in the right 
ear was conductive in nature.  He indicated that the hearing 
loss was more likely than not related to chronic middle-ear 
disease.  In regard to tinnitus, Dr. D. said that the veteran 
had periodic tinnitus for 10 years.  He said that the 
presence of tinnitus in chronic middle-ear disease or 
surgically treated middle-ear conditions was not unusual.  
Dr. D. said that given the relatively recent onset of 
tinnitus and its coincident appearance at, or near, the time 
of middle-ear surgery, made it more likely than not that the 
tinnitus was related to middle-ear disease.

In a March 1998 opinion, Dr. B. said that he, and Dr. S., the 
chief of the Audiology [sic] (Otolaryngology) clinic at the 
VA medical center (VAMC) in Milwaukee, Wisconsin, had 
reviewed the veteran's records.  He noted they had reviewed 
the most recent VA audiogram.  He said that he and Dr. S. 
agreed that service connection was not warranted on the basis 
of the audiogram.  Dr. B. said that they had reviewed the 
February 1988 audiogram in support of their conclusion.  In 
regard to the veteran's tinnitus, Dr. B. said that the 
tinnitus may be related to service; however, there were no 
abnormalities found according to their review of the chart.

Another VA medical opinion was submitted by a Dr. C. in March 
1998.  Dr. C. said that he had reviewed the claims file in 
forming his opinion.  He said that, given the veteran's 
military background, it was at least as likely as not that 
the veteran's hearing loss in the right ear was 
caused/aggravated by loud noise exposure during the veteran's 
military service.  Dr. C. further opined that it was at least 
as likely as not that the veteran's tinnitus was 
caused/aggravated by loud noise exposure during service.

Dr. S., Chief of the Otolaryngology clinic at VAMC Milwaukee, 
submitted a medical opinion in March 1998.  He noted the 
results of the veteran's audiometric testing at induction in 
1966 and that it indicated a preexisting hearing loss.  He 
also noted the February 1988 audiogram and said that it 
reflected hearing loss that was consistent with the veteran's 
age of 42 at the time.  Dr. S. then referred to the February 
1998 VA audiogram.  He said that there was a conductive loss 
of 0 to 50 decibels bilaterally and sensorineural loss of 0 
to 20 decibels in the left ear and 0 to 35 decibels in the 
right ear.  He said that the audiogram showed that the air 
conduction was better than the bone conduction at the points 
of sensorineural loss and that this made no sense.  Dr. S. 
said that both audiograms had evidence of serous otitis media 
on tympanogram testing.  Dr. S. opined that it was not likely 
that the veteran's hearing problems were worsened by his 
military service.  He said it was his medical opinion that it 
was not likely that the veteran's tinnitus was related to 
service as the first report of tinnitus was in January 1998.  
He concluded by saying that the likely cause of the veteran's 
hearing loss and tinnitus was his long history of otitis.

Finally, Dr. D., and Dr. C. (who submitted a favorable 
opinion in March 1998) co-authored a medical opinion in April 
1998.  The opinion reviewed the medical evidence of record.  
The conclusion was that, because the veteran had no evidence 
of hearing loss on discharge, had middle ear infections that 
required repeated surgeries after service, and the February 
1998 audiogram showed a conductive hearing loss that was 
consistent with middle ear damage, it was their opinion that 
it was not more likely than not that the veteran's hearing 
loss and tinnitus were caused by noise exposure in service.

The RO denied the veteran's claim in May 1998.  He perfected 
an appeal in November 1998; however, he later withdrew his 
appeal in November 1999.

The veteran submitted a request to reopen his claim in 
November 2001.  The evidence received since the May 1998 
rating decision consists of VA treatment records dated in 
June 2000, a VA examination report dated in September 2001, a 
statement from H. W. Klickman, M.D., dated in October 2001, a 
duplicate copy of the February 1988 audiogram from Dr. Klodd, 
an audiogram from The Hearing Center dated in April 1996, 
billing records for treatment, all received in January 2004, 
and statements from the veteran.  

With the exception of the copy of the February 1988 
audiogram, all of the evidence is new to the record.  Because 
the 1988 audiogram was previously of record and considered in 
both the February 1990 Board decision and the May 1998 rating 
decision it is not new and material.

Dr. Klickman said that, as a general principle, exposure to 
loud sounds and noise was a common cause for tinnitus.  He 
also said that, while it was impossible to find the exact 
cause of the veteran's tinnitus, his exposure to loud sounds 
and noise in service was a possible cause of the tinnitus.

The statement from Dr. Klickman is not material in that, when 
considered by itself or with the other evidence of record, it 
does not relate to an unestablished fact necessary to 
substantiate the claim.  His statement is redundant of other 
statements previously made.  The veteran's exposure to noise 
was previously raised by Dr. Alonso and by VA examiners.  The 
several VA medical opinions of record thoroughly discussed 
that aspect as a possible etiology.  The ultimate conclusion 
was that noise exposure in service was not the cause of the 
veteran's tinnitus.  Both because of the presence of his 
chronic middle ear disease and the fact that tinnitus was not 
present until approximately 1988.  Further, the statement is 
cumulative of the opinions from Dr. Alonso and Dr. C. (March 
1998) of the VA.  

The April 1996 audiogram reflects a bilateral conductive 
hearing loss as of the date of the audiogram.  The audiogram 
does not relate the hearing loss to service.  Tinnitus was 
not noted.  The audiogram is not material as the veteran 
already had evidence of hearing loss of record as of 1988.  
The important aspect is whether the hearing loss is related 
to service.  The 1996 audiogram fails to address that point; 
therefore, it does not relate to an unestablished fact 
required to substantiate the claim.  

Finally, the billing records do not provide any details as to 
the procedures performed.  The records do not establish any 
connection between the veteran's hearing loss or tinnitus and 
his military service.  

The statements from the veteran and/or his representative 
contend that he was exposed to noise in service as a result 
of his duty as an artillery surveyor.  As a result the 
veteran should be granted service connection due to the noise 
exposure.  The veteran also contends that the results of 
audiometric testing on his discharge physical examination 
suggest that he did not actually receive the testing in light 
of the findings on his induction physical examination.

The Board acknowledges the veteran's assertion that his 
hearing loss and tinnitus were the result of his exposure to 
noise in service.  However, the several VA medical opinions 
of record have previously addressed noise exposure as a 
possible etiology and given reasoned opinions as to why the 
veteran's hearing loss and tinnitus are not due to noise 
exposure in service.

As to the veteran's assertion that he was not given a hearing 
test upon his discharge, the Board has no evidence that the 
veteran was not tested.  The appropriate section of the 
discharge examination report is completed.  The Board finds 
no reason to conclude that the veteran's hearing was not 
tested upon his discharge and that the correct results were 
not noted on his examination report.

Upon review of all of the evidence received since the May 
1998 rating decision, the Board finds that the evidence does 
not relate to an unestablished fact and therefore does not 
raise the reasonable possibility of substantiating the 
veteran's claim for service connection for hearing loss or 
tinnitus.  The new evidence shows that the veteran continues 
to complain of hearing loss and tinnitus.  However, the 
evidence does not establish that the veteran's hearing loss 
or tinnitus is related to service.  Therefore, it may not be 
said that it raises a reasonable possibility of 
substantiating the veteran's claim for service connection.  
The veteran's application to reopen his claim for service 
connection for hearing loss or tinnitus is consequently 
denied.

In deciding this case the Board has considered the 
application of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)) and VA's implementing regulations.  
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a) (2004)).  

Under the VCAA, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
complete a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2002).  
Certain notices are to be provided by the Secretary when in 
receipt of a complete or substantially complete application.  
See 38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b).  The purpose of 
the first notice is to advise the claimant of any 
information, or any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  The Secretary is to advise the claimant of the 
information or evidence that is to be provided by the 
claimant and that which is to be provided by the Secretary.  
38 U.S.C.A. § 5103(a).  In those cases where notice is 
provided to the claimant, a second notice is to be provided 
to advise that, if such information or evidence is not 
received within one year from the date of such notification, 
no benefit may be paid or furnished by reason of the 
claimant's application.  38 U.S.C.A. § 5103(b).  In addition, 
38 C.F.R. § 3.159(b) details the procedures by which VA will 
carry out its duty to assist by way of providing notice.

There is no evidence or information needed to complete the 
claim.  The veteran has submitted the necessary information 
to show that he is seeking to reopen a previously denied 
claim of service connection for hearing loss and tinnitus.

The veteran submitted his current claim in November 2001.  
The RO wrote to the veteran in January 2002 and notified him 
of the evidence/information needed to substantiate his claim 
and establish service connection.  He was further informed 
that his claim had been previously denied and that he needed 
to submit new and material evidence to reopen.  The letter 
explained what would constitute new and material evidence.  
He was told that he could submit any other information or 
evidence in support of his claim or identify the same and 
request the RO's assistance to obtain the 
information/evidence.

The veteran's claim was denied in April 2002.  The RO 
notified the veteran of the denial that same month.  The 
notice letter again advised the veteran that the previous 
denial of his claim was confirmed.

In reviewing the requirements regarding notice found at 38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159(b), the Board cannot 
find any absence of notice in this case.  As reviewed above, 
the veteran has been provided notice regarding the type of 
evidence needed to reopen his claim and to establish service 
connection.  The veteran was specifically told what was 
required of him and what VA would do.  Consequently, the 
Board finds that no additional notice is required under the 
provisions of 38 U.S.C.A. § 5103 as enacted by the VCAA and 
38 C.F.R. § 3.159(b).  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

Regarding VA's duty to assist under 38 U.S.C.A. § 5103A and 
38 C.F.R. § 3.159 (c)(1)-(3), the Board notes that the 
veteran submitted the statement from Dr. Klickman, the 1996 
audiogram, billing records and duplicate copy of the February 
1988 audiogram.  He did not identify any other relevant 
outstanding records that could be obtained on his behalf.  

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  The veteran has not alleged 
that there is any outstanding evidence that would support his 
contentions.  The Board is not aware of any outstanding 
evidence.  Therefore, the Board finds that the VA has 
complied with the duty-to-assist requirements found at 38 
U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e) (2004). 


ORDER

The application to reopen a claim of service connection for 
hearing loss is denied.

The application to reopen a claim of service connection for 
tinnitus is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


